Order entered December 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01529-CV
                                      No. 05-15-01530-CV
                                      No. 05-15-01531-CV

                               IN RE ANDREW PETE, Relator

                  Original Proceeding from the 292nd Judicial District Court
                                    Dallas County, Texas
                Trial Court Cause No. F12-33559-V, F12-33560-V, F12-33561-V

                                           ORDER
                           Before Justices Lang, Fillmore and Brown

        Based on the Court’s opinion of this date, to the extent relator’s petition seeks release

from custody, we DISMISS relator’s petition. We DENY the petition with regard to all other

relief relator seeks.


                                                      /s/   ADA BROWN
                                                            JUSTICE